Citation Nr: 1328158	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  12-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether the Veteran is entitled to service connection for PTSD.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety disorder, and suicidal tendencies.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for insomnia.

6.  Entitlement to service connection for hyperlipidemia.




REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 through March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi in December 2009 and March 2010.

In the December 2009 rating decision, the RO denied the Veteran's claims for service connection for diabetes, hypertension, insomnia, and hyperlipidemia.  A timely Notice of Disagreement (NOD) as to those issues was received from the Veteran in January 2010.  The March 2010 rating decision separately reopened the Veteran's claim for service connection for PTSD; however, denied the underlying service connection claim on its merits.  Service connection for separately claimed depression and suicidal tendencies was also denied.  A timely NOD as to those issues was received from the Veteran in March 2010.  All of the issues preserved for appeal were subsequently readjudicated by the RO in a February 2012 Statement of the Case.  In March 2012, the Veteran perfected his appeal as to those issues via VA Form 9 substantive appeal.

A March 2010 VA Form 21-22a reflects that the Veteran was represented by a private attorney, Darla J. Lilley.  In a March 2013 correspondence, however, Ms. Lilley withdrew her representation of the Veteran.  Subsequently, and prior to certification of this matter to the Board in June 2013, the Veteran filed a new VA Form 21-22a in which he appointed a new attorney, Lori Chism, to act as his representative in this matter.  The Board recognizes this change in representation.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for insomnia, diabetes, hypertension, hyperlipidemia, and an acquired psychiatric disorder other than PTSD, to include depression, anxiety disorder, and suicidal tendencies are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A December 2004 rating decision denied the Veteran's initial claim for service connection for PTSD; notice of that decision was mailed to the Veteran on December 20, 2004; and, the Veteran did not appeal that decision.

2.  The Veteran's current request to reopen his claim for service connection for PTSD was received in December 2008.

3.  The evidence associated with the claims file since the RO's December 2004 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran has a current PTSD diagnosis.

4.  The Veteran has a current PTSD diagnosis; however, the Veteran's reported service-related stressor events are not corroborated by any credible supporting evidence.

5.  Medical tests confirm that the Veteran experiences hyperlipidemia, but that is not a disease or injury considered a disability for VA compensation purposes.


CONCLUSION OF LAW

1.  The additional evidence associated with the claims file since the RO's final December 2004 rating decision is new and material, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

3.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Nonetheless, given the favorable action taken below with regard to the Veteran's request to reopen his claim for service connection for PTSD, the Board finds that any deficiency in notice or assistance as to that issue is not prejudicial at this time.

Regarding his service connection claims, pre-rating letters dated December 2008 and October 2009 notified the Veteran of the information and evidence needed to substantiate his claims for service connection for PTSD and hyperlipidemia.  Consistent with Dingess, these letters also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claims were adjudicated in the RO's December 2009 and March 2010 rating decisions.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service personnel records, service treatment records, VA treatment records, and social security disability records have been associated with the claims file.

The Board recognizes that the Veteran has not been afforded VA examination for his hyperlipidemia claim.  Such examination, however, is not required in this case.  As noted below, hyperlipidemia is not a disability for which VA compensation is payable; hence, VA is not obliged to obtain medical opinions concerning the Veteran's hyperlipidemia.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); see also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

As discussed more fully below, the Veteran has alleged a pair of in-service stressor events related to the purported suicides of an "Airman Woods" and an "Airman Zachary."  VA has also made exhaustive efforts to locate records which may corroborate the Veteran's various reported in-service stressor events.  Toward that end, the Veteran's service personnel records and service treatment records were obtained from the National Personnel Records Center in St. Louis in October 2004.  Multiple requests were made to the 48th MSS/DPF unit at Lakenheath, England in September and October of 2009 to locate corroborating unit and investigative records relating to the reported suicide of Airman Woods.  In December 2009, the Veteran's unit responded that no such records were available and that Airman Woods' suicide could not be corroborated.

In September and October 2009, the RO also contacted the Tech School Security Police at Lackland Air Force Base to obtain any corroborating records pertinent to Airman Zachary's attempted suicide.  In December 2009, the RO spoke with a representative from the criminal investigative division at Lackland Air Force Base, and was advised that incident reports and investigative records are maintained for only three to five years before being destroyed.  The RO was advised that since Airman Zachary's attempted suicide occurred sometime between 1969 and 1972, records pertinent to that incident were likely destroyed.

The RO also attempted to follow-up with the Air Force Office of Special Investigations in Waldorf, Maryland to obtain any corroborating records pertinent to either of the Veteran's reported stressors.  A written request in that regard was mailed by the RO in December 2009.  However, in a written reply received by the RO later that month, the Office of Special Investigations advised that there were no records pertinent to any criminal investigations related to the reported stressors.

In letters mailed to the Veteran in January, September, and December of 2009, the RO also made efforts to contact and request directly from the Veteran additional information, service records, buddy statements, or other corroborating evidence.  Although the Veteran did not respond directly to the RO's requests for additional information and evidence, in March 2010 arguments raised on his behalf by his previous representative, the Veteran argued that VA had breached its duty to assist by failing to obtain rosters from the service department which the Veteran claimed would reflect the names of Airman Woods and Airman Zachary, thereby corroborating his claimed stressors.  The Veteran also argued that VA breached its duty to assist in failing to obtain the service treatment and service personnel records for Airman Woods and Airman Zachary.

The March 2010 arguments are unavailing.  As discussed above, the RO has undertaken exhaustive efforts to obtain corroborating service records from multiple sources, to include the Veteran's unit and appropriate agencies within the Veteran's service department.  Such efforts have not yielded any corroborating records, much less a roster bearing the names of Airman Woods and Airman Zachary.  Further, to the extent that VA may be obligated to obtain the service records of Airman Woods and Airman Zachary, the Veteran has been unable to provide the full names or other specific identifying information for Airman Woods or Airman Zachary.  Where "Woods" and "Zachary" are common last and first names, the Veteran's inability to provide their full names or other identifying information frustrates VA's effort to seek out their service records and renders such efforts futile.  To the extent that the Veteran has failed to provide this crucial information or any other supporting evidence despite VA's repeated requests, the Board notes that VA's duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under the circumstances, VA is not under any further duty to seek out corroborating records.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  New and Material Evidence to Reopen Service Connection for PTSD

The Veteran's original claim for service connection for PTSD was received by VA in September 2004.  This claim was denied by the RO in a December 2004 rating decision on the grounds that the evidence available at that time did not show a current PTSD diagnosis.  The Veteran did not appeal the adverse decision; hence, the December 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final December 2004 rating decision, the substantive evidentiary record consisted of the Veteran's claims submissions, service personnel records, service treatment records, VA treatment records dated from October 2003 through September 2004, and an April 1982 VA examination report.  Evidence associated with the record since the December 2004 rating decision includes stressor statements received from the Veteran in December 2008, January 2009, and April 2010; additional arguments raised by the Veteran's former representative in March 2010, April 2010, and March 2012; administrative records pertinent to the RO's efforts to corroborate the Veteran's claimed in-service stressors; VA treatment records dated from 2003 through 2009; a February 2010 VA examination report; and records obtained from the Social Security Administration.

The Veteran's stressor statements allege the occurrence of two in-service stressor events which he claims resulted in PTSD.  These incidents include an incident during "Tech School" in January or February of 1970, in which the Veteran allegedly discovered an Airman Zachary (last name not provided) on the floor of the shower with his wrists slashed.  The Veteran also alleged a separate incident during service in December of 1970 or January of 1971 at Lakenheath, England in which he heard a gunshot and discovered the body of his friend, an "Airman Woods," after Airman Woods had committed suicide by shooting himself in the head while on sentry duty nearby the Veteran's sentry post.  The February 2010 VA examination report reflects a current PTSD diagnosis.

Overall, the evidence associated with the claims file since the December 2004 rating decision, when considered with the other evidence that was previously of record, raises the possibility that the Veteran has sustained PTSD as a result of his alleged in-service stressors.  Hence, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD and the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for PTSD is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

If certain chronic diseases, such as psychoses, diabetes mellitus, and hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

A.  PTSD

In support of his claim for service connection for PTSD, the Veteran has alleged two separate in-service stressors.  For his first stressor, he has alleged that in January or February of 1970, on the evening before his graduation from "Tech School" at Lackland Air Force Base, Texas, he awoke in the middle of the night to use the rest room when he discovered an "Airman Zachary" on the floor of the shower room with his wrists slashed.  According to the Veteran, he immediately informed his dormitory chief, who called for paramedics.  To date, although the Veteran has identified that "Zachary" was the victim's first name, he has been unable to provide the victim's full name.

For his second stressor, the Veteran also alleged a separate incident that occurred in approximately December of 1970 or January of 1971 at RAF Lakenheath, England, while he was attached to the 48th Security Police Squadron.  In this incident, the Veteran alleged that he was performing sentry duty at a guard shack when his close friend, an "Airman Woods", purportedly shot and killed himself in a separate but nearby guard shack.  According to the Veteran, he and Airman Woods conversed only five or ten minutes before Airman Woods declared to him, "you won't see me tomorrow" before returning to his guard shack to shoot himself.  The Veteran recalled that when he heard the gunshot, he ran to Airman Woods' post and observed Airman Woods slumped on the floor with his brains and blood on the walls and window of the guard shack.  He stated that he called the command post and alerted a "Sergeant Clark."  Also in relation to this incident, the Veteran has been unable to provide the full names of either the victim or the officer whom he alerted.

From the outset of its analysis, the Board notes that the Veteran was diagnosed with PTSD during a February 2010 VA examination, based upon his reported symptoms, reported in-service stressors, and the examiner's objective findings.  As this essential element for service connection has been met, the disposition of the Veteran's claim ultimately turns upon the existence of credible supporting evidence that any one of the reported in-service stressors occurred, and the existence of a link, established by medical evidence, between the Veteran's current symptoms and any one of the corroborated in-service stressors.  38 C.F.R. § 3.304(f).

Mindful of the foregoing, and notwithstanding the PTSD diagnosis shown in the February 2010 VA examination, the Board finds that service connection for PTSD is not warranted in this case because there is no credible evidence in the record that either of the reported in-service stressors actually occurred.

The Board notes that special provisions are in place where the Veteran's assertions and/or testimony alone may serve to corroborate the occurrence of an in-service stressor where the claimed stressor is combat-related, provided that such assertions or testimony is "satisfactory" (i.e., credible and "consistent with circumstances, conditions or hardships of service.").  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Nonetheless, the stressors asserted by the Veteran in this case are neither related to combat nor to fear of hostile military or terrorist activity.  As such, the special provisions identified above are not applicable in this case.

In cases where VA determines that the veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, a veteran's lay statements, by themselves, will not be enough to establish the occurrence of the claimed stressor.  Instead, the record must contain service records or other credible evidence corroborating the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

As discussed fully above, VA has undertaken exhaustive efforts to locate service department records which corroborate either of the reported stressor incidents.  In that regard, the Veteran's service personnel records do show that the Veteran served at Lackland Air Force Base, Texas from November 1969 through May 1970 while attached to 3628 Stu Squadron, and at Lakenheath, England from 1970 through 1972 while attached to the 48th Security Police Squadron.  Nonetheless, there is simply no indication in any of the service personnel records of the occurrence of either of the reported stressors.
 
Essentially, the only evidence concerning the reported stressors is the Veteran's own anecdotal statements.  Unfortunately, anecdotal experiences of this type simply cannot be verified independently.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997) (stating that anecdotal incidents, although they may be true, are not researchable and that in order to be researched, incidents must be reported and documented).  In the absence of such documentation, the Board finds that the stressors reported by the Veteran have not been corroborated.

As noted above, the Veteran was diagnosed with PTSD during a February 2010 VA examination.  This diagnosis appears to have been based wholly upon the stressors and service history subjectively reported by the Veteran, and in fact, is dependent upon the VA examiner assuming the truth of the reported stressors.  As noted above, neither of the reported stressors is corroborated by any independent evidence in the record.  In that vein, the VA examiner also does not cite any evidence that corroborates the occurrence of the reported in-service stressors.  Hence, the February 2010 opinion is itself based upon an unsubstantiated understanding of the Veteran's history.  The Board observes that mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Moreover, medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann, 5 Vet. App. 229; Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal, 5 Vet. App. 458; LeShore, 8 Vet. App. 406.  Under the circumstances, to the extent that the February 2010 PTSD diagnosis implies the occurrence of the Veteran's reported stressors, the Board does not attach any probative weight to that opinion. 

As the evidence does not corroborate the Veteran's reported stressors, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  That appeal is denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable with respect to the Veteran's claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

B.  Hyperlipidemia

The Veteran has also alleged generally that he is entitled to service connection for hyperlipidemia.  Neither he nor his previous or current representatives raise any specific assertions as to the onset of his hyperlipidemia or any purported relationship between his hyperlipidemia and his active duty service.

The service treatment records also do not reflect any complaints, findings, diagnoses, or treatment during service related to hyperlipidemia.  As noted above, clinical examinations performed during the Veteran's enlistment and separation examinations were normal.

Post-service VA treatment records reflect that the Veteran has been followed for hyperlipidemia that has been managed by the maintenance of a low fat diet.  Nonetheless, the records do not contain any opinions as to the cause or origin of the Veteran's hyperlipidemia.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied.  38 U.S.C.A. § 5107(b) ; Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413   (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  

Hyperlipidemia is not a disability for which service connection can be granted so the claim must be denied as a matter of law.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  In this regard, the Board observes that hyperlipidemia is the general term for elevated concentrations of any or all of the lipids in the plasma.  Dorland's Illustrated Medical Dictionary, 899, 903 (31st ed. 2007).  However, hyperlipidemia is not a disability for which VA compensation benefits are payable - diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Furthermore, the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995).

As there are no symptoms, other manifestations, or deficits in bodily functioning associated with the laboratory finding of hyperlipidemia, it is not a disability within the meaning of the law granting compensation benefits.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2012).  In the absence of proof of a current disability, there can be no valid claim.  Boyer, 210 F.3d at 1353 (Fed. Cir. 2000); Brammer, 3 Vet.App. at 225.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328   (1997). In Brammer, 3 Vet.App. at 225, the Court noted that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353   (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Hyperlipidemia is not a disease or injury that may be considered a disability for VA compensation purposes.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As hyperlipidemia is a laboratory result and does not represent a disability in and of itself, the Board finds that the claim for service connection must be denied. Sanchez-Benitez v. West, 13 Vet.App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 61 Fed.Reg. 20,440, 20,445 (May 7, 1996).


ORDER

New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.

Entitlement to service connection for hyperlipidemia is denied.


REMAND

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety disorder, and suicidal tendencies, the post-service VA treatment records dated from 2003 through 2009 show ongoing Axis I diagnoses of major depression with psychotic features and anxiety disorder, NOS.

During the Veteran's February 2010 VA examination, the VA examiner provided an Axis I diagnosis of PTSD while remarking expressly that, "there is no indication of further psychiatric diagnosis at this time."  However, in providing this opinion, the examiner did not discuss the Axis I diagnoses shown in the VA treatment records, nor did the examiner provide any explanation or rationale as to why those diagnoses should be ruled out.  In the absence of such a discussion, the VA examiner's February 2010 opinion is incomplete.  Accordingly, the Veteran should be arranged to undergo a new VA examination to determine whether he has an acquired psychiatric disorder other than PTSD, to include major depression with psychotic features and anxiety disorder, NOS.  38 C.F.R. § 3.159(c)(4).

The Veteran also alleges generally that he is entitled to service connection for sleep disturbances described as insomnia, diabetes, and hypertension.  In March 2012 arguments, the Veteran's previous representative asserts that these disabilities are related in some way to his psychiatric problems.  In the absence of a clear opinion as to the nature and etiology of these disabilities, the current evidence does not permit the Board to make a finding as to whether these symptoms are etiologically related to a psychiatric disability.  In view of the foregoing, the Veteran should be arranged to undergo a VA examination to determine the nature and etiology of these disabilities.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the examinations ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his psychiatric disorder or insomnia since November 2009.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety disorder, and suicidal tendencies, insomnia, hypertension, and diabetes mellitus.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to schedule new VA examinations for his claimed disabilities.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address (es) of any private or VA medical providers who have provided treatment for his psychiatric disorder, insomnia, diabetes mellitus, and hypertension since November 2009.

2.  Obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the nature and etiology of any acquired psychiatric disorders, other than PTSD.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.  

All necessary tests and studies, to include an interview of the Veteran and any appropriate psychiatric and cognitive testing, should be performed.  The examiner should provide a multi-axis diagnosis pertinent to the Veteran's claimed acquired psychiatric disorders, other than PTSD, and, an opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that any diagnosed acquired psychiatric disorders were sustained during his active duty service, or, resulted from an injury or illness sustained during service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  Such rationale should include a discussion of the validity of the Axis I diagnoses of major depression with psychotic features and anxiety disorder, NOS which are reflected in the VA treatment records in the claims file.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  The RO should also arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the nature and etiology of his claimed insomnia, diabetes mellitus, and hypertension.  

The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.  All necessary tests and studies should be performed.  

Insomnia:  The examiner should provide an opinion as to whether the claimed insomnia is a symptom or manifestation of the Veteran's psychiatric disorder, or, whether it is a separately diagnosable disorder.  If the insomnia is a separate disorder, then the examiner should provide a diagnosis, and, an opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the diagnosed sleep disorder was sustained during his active duty service, or resulted from an injury or illness sustained during service.

Diabetes Mellitus and Hypertension:  The examiner should provide an opinion as to whether the claimed diabetes mellitus and/or hypertension is at least as likely as not (i.e., is at least a 50 percent probability) was (a) sustained during his active duty service, (b) resulted from an injury or illness sustained during service; (c) is etiologically related to an acquired psychiatric disorder; or (d) is aggravated by an acquired psychiatric disorder.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5.  After completion of the above development, the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety disorder, and suicidal tendencies and for insomnia should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


